Lehmah, J. (concurring).
The Constitution of this state provides that the “Legislature shall not hereafter confer upon any inferior or local court of its creation any equity jurisdiction or any greater jurisdiction in other respects than is conferred upon County Courts by or under this *164article.” Previous to the adoption of this constitutional provision, the legislature had exercised its unquestioned authority of creating new courts, conferring upon them such jurisdiction as it saw fit. The Oity Court was then in existence as a creation of the legislature, and the provisions of sections 315 and 316 of the Code of Civil Procedure fixed its jurisdiction. These provisions, so far as material to the question before us, were:
Section 315. “ The jurisdiction of the Marine Court of. the City of blew York extends to the following cases: (1) An action against a natural person, or against a foreign or domestic corporation, wherein the complaint demands judgment for a sum of money only, or to recover one or more chattels, with or without damages, for the taking or detention thereof. * * *
“ (4) The taking and entry of a judgment upon the confession of one or more defendants, where the sum, for which judgment is confessed, does not exceed two thousand dollars, exclusive of interest from the time of making the statement, upon which the judgment is rendered.
“ Section 316. The jurisdiction conferred by the last sec-lion is subject to the following limitations and regulations: (1) In an action wherein the complaint demands judgment for a sum of money only, the sum for which judgment is rendered in favor of the plaintiff cannot exceed two thousand dollars, exclusive of interest and costs as taxed. * * * (2) In an action to recover one or more chattels, a judgment cannot be rendered in favor of the plaintiff for a chattel or chattels the aggregate value of which exceeds two thousand dollars.”
"In 1911 the legislature passed an act amending these provisions of the Code by inserting the words “ five thousand dollars ” in place of the words “ two thousand dollars ” wherever these words occurred. It is claimed by appellant that this is unconstitutional. At the outset, it is to be noted that the constitutional provision prohibits the legislature only from “ conferring ” juiisdiction, and the Code provisions then in force fixing the jurisdiction of the court first provide that the jurisdiction of the court extends to any actions *165wherein the complaint demands judgment for a sum of money only, and then provide that the jurisdiction “ conferred ” by the former provisions is subject to certain limitations and regulations. These provisions of the Code have received the judicial construction that the jurisdiction of the court applies to all cases where the complaint demands a sum of money, but that, in the exercise of this jurisdiction, the court can give judgment only for a sum not exceeding $2,000. The legislature has attempted now to remove part of the restriction upon the exercise of this jurisdiction, and it seems to me that the removal of such restriction is not prohibited by the Constitution. The language of the statute in force at the time when the constitutional prohibition was adopted must be considered in interpreting that prohibition. Section 316 explicitly states that the jurisdiction “ conferred by the last section is subject to the following limitations and regulations.” The legislature clearly intended to “ confer ” the jurisdiction by one section, and then to limit or regulate the jurisdiction conferred. When the constitutional prohibition was adopted, we must presume that the framers were acquainted with this statute, and it is a fair presumption that they used the word “ confer ” in the same sense that it had been used in the statute, and prohibited the legislature from “ conferring ” jurisdiction, though permitting it to remove the limitations or regulations upon the exercise of jurisdiction previously conferred.
This interpretation may cause doubt about the provision of the statute of 1911, in so far as it attempts to confer greater jurisdiction to take and enter a judgment upon confession, but this provision is not directly before us. Even if the provision of the statute amending section 315 of the Code in this respect be unconstitutional, the provision amending section 316 is easily separable, and is, in my opinion, a constitutional exercise of the legislative powers.
Judgment should, therefore, be reduced by deducting $650 and, as reduced, affirmed without costs to either party.